Exhibit 10.1

EXECUTION COPY

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of September 15,
2012, is by and among BGI-Shenzhen, a company organized under the laws of the
People’s Republic of China (“Parent”), Beta Acquisition Corporation, a Delaware
corporation and a wholly owned Subsidiary of Parent (the “Purchaser”), and the
Persons set forth on Schedule A hereto (each, a “Stockholder”).

WHEREAS, as of the date hereof, each Stockholder is the holder of the number of
shares of common stock, par value $0.001 per share (“Common Stock”), of Complete
Genomics, Inc., a Delaware corporation (the “Company”), set forth opposite such
Stockholder’s name on Schedule A (all such shares set forth on Schedule A,
together with any shares of Common Stock of the Company that are hereafter
issued to or otherwise acquired or owned by any Stockholder prior to the
termination of this Agreement being referred to herein as the “Subject Shares”);

WHEREAS, Parent, the Purchaser and the Company propose to enter into an
Agreement and Plan of Merger, dated as of the date hereof and a true and correct
copy of which has been delivered to each Stockholder (the “Merger Agreement”),
which provides, among other things, for the Purchaser to commence a tender offer
for all of the issued and outstanding Common Stock of the Company (the “Offer”)
and the merger of the Purchaser with and into the Company, with the Company
continuing as the surviving corporation (the “Merger”), upon the terms and
subject to the conditions set forth in the Merger Agreement (capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement); and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and the Purchaser have required that each Stockholder, and as an
inducement and in consideration therefor, each Stockholder (in such
Stockholder’s capacity as a holder of the Subject Shares) has agreed to, enter
into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER

1.1. Agreement to Tender. Unless this Agreement shall have been terminated in
accordance with its terms, each Stockholder shall validly tender or cause to be
tendered in the Offer all of such Stockholder’s Subject Shares pursuant to and
in accordance with the terms of the Offer. Without limiting the generality of
the foregoing, as promptly as practicable after receipt by such Stockholder of
all documents or instruments required to be delivered pursuant to the terms of
the Offer (but in any event no later than ten (10) Business Days after the
commencement of the Offer), each Stockholder shall (i) deliver to the Paying
Agent (A) a letter of transmittal with respect to such Stockholder’s Subject
Shares complying with the terms of the Offer, (B) a Certificate or Certificates
representing such Subject Shares or an “agent’s message” (or such other
evidence, if any, of transfer as the Paying



--------------------------------------------------------------------------------

Agent may reasonably request) in the case of a Book-Entry Share of any
uncertificated Subject Shares, and (C) all other documents or instruments
required to be delivered pursuant to the terms of the Offer, or (ii) instruct
and otherwise cause such Stockholder’s broker and cause such other Person that
is the holder of record of any Subject Shares beneficially owned by such
Stockholder to tender such Subject Shares pursuant to and in accordance with
clause (i) of this Section 1.1 and the terms of the Offer. Each Stockholder
agrees that, once such Stockholder’s Subject Shares are tendered, such
Stockholder will not withdraw any of such Subject Shares from the Offer, unless
and until (A) the Offer shall have been terminated by the Purchaser in
accordance with the terms of the Merger Agreement or (B) this Agreement shall
have been terminated in accordance with its terms; provided, however, that (x) a
Stockholder shall not be required, for purposes of this Agreement, to exercise
any unexercised Company Option held by such Stockholder and (y) a Stockholder
shall not have any obligation under this Section 1.1 to tender any Subject
Shares into the Offer to extent such shares constitute Company RSUs or if that
tender could cause such Stockholder to incur liability under Section 16(b) of
the Exchange Act.

Notwithstanding anything to the contrary contained herein, the obligations of
each Stockholder under this Agreement are several and not joint with any other
Stockholder.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants to Parent and the Purchaser as to such
Stockholder, severally and not jointly, that:

2.1. Authorization; Binding Agreement. Each Stockholder has full legal capacity,
power and authority to execute and deliver this Agreement, to perform his or its
obligations under this Agreement and to consummate the transactions contemplated
by this Agreement. This Agreement has been duly and validly executed and
delivered by such Stockholder and, except for withdrawal or similar rights that
may be provided by federal or state securities Laws, constitutes a valid and
binding agreement of such Stockholder, enforceable against him in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

2.2. Non-Contravention. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of such
Stockholder’s obligations hereunder and the consummation by such Stockholder of
the transactions contemplated hereby will not (i) violate any Laws applicable to
such Stockholder or such Stockholder’s Subject Shares or which may in any
material respect delay, impair or prevent the performance by Stockholder of its
obligations under this Agreement, (ii) except as may be required by federal or
state securities Law, require any consent, approval, order, authorization or
other action by, or filing with or notice to, any Person (including any
Governmental Authority) under, constitute a default (with or without the giving
of notice or the lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration under any contract, agreement or other
instrument binding on such Stockholder, or (iii) if such Stockholder is not an
individual, violate any provision of such Stockholder’s organizational
documents.

2.3. Ownership of Subject Shares; Total Shares. Such Stockholder is the record
or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of such
Stockholder’s Subject

 

2



--------------------------------------------------------------------------------

Shares and has good and marketable title to such Subject Shares free and clear
of any Encumbrance (including any restriction on the right to vote or otherwise
transfer such Subject Shares), except as (i) provided hereunder, (ii) pursuant
to any applicable restrictions on transfer under the Securities Act, and
(iii) subject to any risk of forfeiture with respect to any shares of Common
Stock granted to such Stockholder under an employee benefit plan of the Company.
The Subject Shares listed on Schedule A opposite such Stockholder’s name
constitute all of the shares of Common Stock of the Company owned of record, by
such Stockholder as of the date hereof. Except pursuant to this Agreement, no
Person has any contractual right or obligation to purchase or otherwise acquire
any of such Stockholder’s Subject Shares.

2.4. Voting Power. Except as set forth on Schedule A, such Stockholder has sole
and full voting power with respect to such Stockholder’s Subject Shares, and
sole and full power of disposition, and full power to issue instructions with
respect to the matters set forth herein, in each case with respect to all of
such Stockholder’s Subject Shares. None of such Stockholder’s Subject Shares are
subject to any proxy, voting trust or other agreement or arrangement with
respect to the voting of such Subject Shares, except as provided hereunder.

2.5 Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of such Stockholder, threatened in writing against, such
Stockholder or with respect to the Subject Shares that could reasonably be
expected to prevent, delay or impair, the ability of such Stockholder to perform
its obligations hereunder or to consummate the transactions contemplated hereby.

2.6 No Brokers. No broker, investment banker, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission in connection with the Merger and the other transactions
contemplated by the Merger Agreement based upon arrangements made by or at the
direction of the Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND THE PURCHASER

Each of Parent and the Purchaser represent and warrant to the Stockholders,
jointly and severally, that:

3.1. Organization; Authorization. Parent and the Purchaser are each duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of its organization. The consummation of the
transactions contemplated hereby are within each of Parent’s and the Purchaser’s
corporate powers and have been duly authorized by all necessary corporate
actions on the part of Parent and the Purchaser. Parent and the Purchaser have
full power and authority to execute, deliver and perform this Agreement and the
Merger Agreement, subject to its terms.

3.2. Binding Agreement. This Agreement and the Merger Agreement have been duly
authorized, executed and delivered by each of Parent and the Purchaser, and
constitute valid and binding obligation of Parent and the Purchaser enforceable
against Parent and the Purchaser in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law).

 

3



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Each Stockholder hereby covenants and agrees, severally and not jointly, that:

4.1. Voting of Subject Shares. At every meeting of the Company’s stockholders
called, and at every adjournment or postponement thereof, and at any action by
written consent of the Company’s stockholders, such Stockholder shall, or shall
cause the holder of record on any applicable record date to, vote or consent, as
the case may be, such Stockholder’s Subject Shares (to the extent that any of
the Subject Shares are not purchased in the Offer) (i) in favor of (A) adoption
of the Merger Agreement and (B) approval of any proposal to adjourn or postpone
the meeting to a later date, if there are not sufficient votes for the adoption
of the Merger Agreement on the date on which such meeting is held; (ii) against
(A) any Acquisition Proposal, (B) any action, proposal, transaction or agreement
that would reasonably be expected to result in the failure of any Offer
Condition to be satisfied, (C) any merger agreement or merger (other than the
Merger Agreement and the Merger), consolidation, scheme of arrangement,
combination, sale of assets, reorganization, recapitalization, dissolution,
liquidation or winding up of or by the Company, (D) any amendment of the Company
Certificate or the Company Bylaws, or (E) other proposal or transaction
involving the Company or any Company Subsidiary, which proposal or transaction
would in any manner impede, delay, frustrate, prevent or nullify any provision
of the Merger Agreement, the Merger or any other transaction contemplated by the
Merger Agreement or change in any manner the voting rights of any class of the
Company’s capital stock; and (iii) in favor of any other matter necessary for
consummation of the transactions contemplated by the Merger Agreement, which is
considered at any such meeting of the Company’s stockholders.

4.2. No Inconsistent Arrangements. Except as provided hereunder or under the
Merger Agreement, such Stockholder shall not, directly or indirectly, (i) create
or permit to exist any Encumbrance other than restrictions imposed by applicable
Law or pursuant to this Agreement on any such Subject Shares, (ii) transfer
(including, by tendering into a tender or exchange offer), sell, assign, pledge,
gift or otherwise dispose of (including, by gift, merger or operation of law
(collectively, “Transfer”)) or enter into any contract, option or other
arrangement with respect to any Transfer of such Subject Shares or any Transfer
of any interest therein, (iii) grant or permit the grant of any proxy, power of
attorney or other authorization in or with respect to such Subject Shares,
(iv) deposit or permit the deposit of such Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to such Subject
Shares, (v) take or permit any other action that would in any way restrict,
limit, prevent or interfere with the performance of such Stockholder’s
obligations hereunder or the transactions contemplated hereby or otherwise make
any representation or warranty of such Stockholder herein untrue or incorrect,
or (vi) commit or agree to take any of the foregoing actions. Notwithstanding
the foregoing, such Stockholder may make (a) Transfers of Subject Shares by
will, operation of law, Transfers for estate planning purposes or Transfers for
charitable purposes or as charitable gifts or donations, in which case the
Subject Shares shall continue to be bound by this Agreement and provided that
each transferee agrees, prior to such Transfer, in writing with Parent in an
instrument reasonably satisfactory in form and substance to Parent to be bound
by the terms and conditions of this Agreement and (b) as Transfers of Subject
Shares as Parent may otherwise agree in writing in its sole discretion.

4.3. No Exercise of Appraisal Rights. Such Stockholder agrees not to exercise
any appraisal rights or dissenter’s rights in respect of such Stockholder’s
Subject Shares that may arise with respect to the Merger.

 

4



--------------------------------------------------------------------------------

4.4. Documentation and Information. Such Stockholder shall permit and hereby
authorizes Parent and the Purchaser to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that Parent or the Purchaser reasonably determines to be necessary in connection
with the Offer, the Merger and any transactions contemplated by the Merger
Agreement, such Stockholder’s identity and ownership of the Subject Shares and
the nature of such Stockholder’s commitments and obligations under this
Agreement (provided that any such publication, disclosure, release or disclosure
with respect to any matter related to such Stockholder shall be made with
respect to all Stockholders).

4.5. Irrevocable Proxy. Such Stockholder hereby revokes (or agrees to cause to
be revoked) any proxies that such Stockholder has heretofore granted with
respect to the Subject Shares. Such Stockholder hereby irrevocably appoints
Parent and any designee of Parent as attorney-in-fact and proxy for and on
behalf of such Stockholder, for and in the name, place and stead of such
Stockholder, to: (a) attend any and all meetings of the Company’s stockholders,
(b) vote, express consent or dissent or issue instructions to the record holder
to vote such Stockholder’s Subject Shares in accordance with the provisions of
Section 4.1 at any and all meetings of the Company’s stockholders or in
connection with any action sought to be taken by written consent of the
Company’s stockholders without a meeting and (c) grant or withhold, or issue
instructions to the record holder to grant or withhold, consistent with the
provisions of Section 4.1, all written consents with respect to the Subject
Shares at any and all meetings of the Company’s stockholders or in connection
with any action sought to be taken by written consent without a meeting,
provided, however, the foregoing shall only be effective if (x) such Stockholder
fails to tender such Stockholder’s Subject Shares pursuant to Section 1.1 above
or (y) a Tail Event occurs. Parent agrees not to exercise the proxy granted
herein for any purpose other than the purposes described in this Agreement. The
foregoing proxy shall be deemed to be a proxy coupled with an interest, is
irrevocable in accordance with the provisions of Section 212(e) of the DGCL
(and, without limiting the foregoing, as such shall survive and not be affected
by the death, incapacity, mental illness or insanity of such Stockholder, as
applicable) until the later to occur of the termination of the Merger Agreement
or the termination of such Stockholder’s obligations under this Section 4.5
pursuant to Section 5.2. Such Stockholder authorizes such attorney and proxy to
substitute any other Person to act hereunder, to revoke any substitution and to
file this proxy and any substitution or revocation with the secretary of the
Company. Such Stockholder hereby affirms that the proxy set forth in this
Section 4.5 is given in connection with and granted in consideration of and as
an inducement to Parent and the Purchaser to enter into the Merger Agreement and
that such proxy is given to secure the obligations of the Stockholder under
Section 4.1. Upon delivery of written request to do so by Parent, each such
Stockholder shall as promptly as practicable execute and deliver to Parent a
separate written instrument or proxy that embodies the terms of the irrevocable
proxy set forth in this Section 4.5.

4.6. No Solicitation. Such Stockholder shall not directly or indirectly:
(i) solicit, initiate, seek or knowingly encourage or facilitate any Acquisition
Proposal or take any action to solicit, initiate, seek or knowingly encourage or
knowingly facilitate any inquiry, expression of interest, proposal or offer that
constitutes or could reasonably be expected to lead to an Acquisition Proposal,
(ii) enter into, participate or engage in, maintain or continue any discussions
or negotiations relating to, any Acquisition Proposal with any Person other than
Parent, the Purchaser or the Company (including for such purpose any officer or
director of the Company), (iii) approve, endorse, recommend, execute or enter
into any agreement, letter of intent or Contract with respect to any Acquisition
Proposal or otherwise relating to or that is intended to or would reasonably be
expected to lead to any Acquisition Proposal (other than an Acceptable
Confidentiality Agreement) or enter into any agreement,

 

5



--------------------------------------------------------------------------------

arrangement or understanding requiring the Company to abandon, terminate or fail
to consummate the Merger or any other transactions contemplated by this
Agreement, (v) submit any Acquisition Proposal or any matter related thereto to
the vote of the stockholders of the Company, or (vi) agree to do any of the
foregoing. Such Stockholder shall immediately cease any and all existing
activities, discussions or negotiations with any Persons conducted by such
Stockholder (other than the Company and including for such purpose any officer
or director of the Company) on or prior to the date of this Agreement with
respect to any Acquisition Proposal.

ARTICLE V

MISCELLANEOUS

5.1. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given, (i) if to Parent or the Purchaser, in accordance with the provisions of
the Merger Agreement and (ii) if to a Stockholder, to such Stockholder’s address
or facsimile number set forth on a signature page hereto, or to such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to each other party hereto. Each Stockholder shall promptly notify
Parent in writing upon acquiring any additional shares of Company Common Stock
or any other additional voting securities of the Company.

5.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earlier of (i) the termination of
the Merger Agreement in accordance with its terms, (ii) the Effective Time, or
(iii) any change in the form (other than to add new additional consideration) or
decrease in the amount of consideration payable in the Offer; provided, however,
that in the event the Merger Agreement is terminated pursuant to Sections 7.1(e)
or 7.1(h) or is otherwise terminated pursuant to Section 7.1 in circumstances
where an Acquisition Proposal shall have been made known to the Company or an
Acquisition Proposal shall have been made to the stockholders of the Company
generally or any Person shall have publicly announced an intention (whether or
not conditional) to make an Acquisition Proposal, the obligations of each
Stockholder under Sections 4.1, 4.2 and 4.5 shall continue for 180 calendar days
following such termination (any of the foregoing, a “Tail Event”). Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (x) nothing set forth
in this Section 5.2 shall relieve any party from liability for any willful
breach of this Agreement prior to termination hereof, and (y) the provisions of
this Article V shall survive any termination of this Agreement.

5.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

5.4. Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.

5.5. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or

 

6



--------------------------------------------------------------------------------

liabilities hereunder upon any person other than the parties hereto and their
respective successors and assigns. No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto.

5.6. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws. Each of Parent and the Purchaser and each Stockholder hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of Delaware Court of Chancery, or if no such state court has
proper jurisdiction, then the Federal court of the U.S. located in the State of
Delaware, and appellate courts therefrom, (collectively, the “Delaware Courts”)
for any litigation arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), waives any objection to the laying of
venue of any such litigation in the Delaware Courts and agrees not to plead or
claim in any Delaware Court that such litigation brought therein has been
brought in any inconvenient forum. Each of the parties hereto agrees (i) to the
extent such party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
party’s agent for acceptance of legal process and (ii) that service of process
may also be made on such party by prepaid certified mail with a proof of mailing
receipt validated by United States Postal Service constituting evidence of valid
service. Service made pursuant to (i) or (ii) above shall have the same legal
force and effect as if served upon such party personally within the State of
Delaware. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

5.7. Counterparts. This Agreement may be executed in one or more counterparts
and delivered by means of facsimile or other means of electronic transmission
(such as .pdf format), and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

5.8. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter and there are no other agreements
between any Stockholder, on one hand, and Parent, on the other hand with respect
to the subject matter hereof.

5.9. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

5.10. Specific Performance. The parties hereto agree that each of Parent and the
Purchaser would be irreparably damaged in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached by any Stockholder. It is accordingly agreed that Parent
and the Purchaser shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement by any Stockholder and to enforce specifically the
terms and

 

7



--------------------------------------------------------------------------------

provisions hereof in any Delaware Court, this being in addition to any other
remedy to which they are entitled at Law or in equity.

5.11. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

5.12. No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

5.13. Further Assurances. Parent, the Purchaser and each Stockholder will
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use their respective reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws and regulations, to
perform their respective obligations as expressly set forth under this
Agreement.

5.14. Interpretation. Unless the context otherwise requires, as used in this
Agreement: (i) “or” is not exclusive; (ii) “including” and its variants mean
“including, without limitation” and its variants; (iii) words defined in the
singular have the parallel meaning in the plural and vice versa; (iv) words of
one gender shall be construed to apply to each gender; and (v) the terms
“Article,” “Section” and “Schedule” refer to the specified Article, Section or
Schedule of or to this Agreement.

5.15 Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a Stockholder of the Company, and not in such
Stockholder’s capacity as a director, officer or employee of the Company or any
of its Subsidiaries or in such Stockholder’s capacity as a trustee or fiduciary
of any employee benefit plan or trust, or in any other capacity whatsoever.

5.16 No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto, and (b) this Agreement is executed
by all parties hereto.

[SIGNATURE PAGE(S) FOLLOWS]

 

8



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

BGI-Shenzhen

By:

 

/s/ Wang Jun

 

 

 

Name: Wang Jun

 

Title:

 

Beta Acquisition Corporation

By:

 

/s/ Yin Ye

 

 

 

Name: Yin Ye

 

Title: COO

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS

By:

 

/s/ Clifford A. Reid

 

Name:

 

Clifford A. Reid

 

By:

 

/s/ Ajay Bansal

 

Name:

 

Ajay Bansal

 

By:

 

/s/ Radoje T. Drmanac

 

Name:

 

Radoje T. Drmanac

 

By:

 

/s/ A. W. Homan

 

Name:

 

A. W. Homan

 

By:

 

/s/ Keith Raffel

 

Name:

 

Keith Raffel

 

By:

 

/s/ C. Thomas Caskey

 

Name:

 

C. Thomas Caskey

 

By:

 

/s/ Lewis J. Shuster

 

Name:

 

Lewis J. Shuster

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

By:

 

/s/ Charles P. Waite, Jr.

 

Name:

 

Charles P. Waite, Jr.

 

By:

 

/s/ Robert T. Wall

 

Name:

 

Robert T. Wall

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

ESSEX WOODLANDS HEALTH
VENTURES FUND VIII, L.P.

By:

 

ESSEX WOODLANDS HEALTH
VENTURES VIII, L.P.

 

Its General Partner

 

By:

 

ESSEX WOODLANDS HEALTH
VENTURES VIII, LLC

   

Its General Partner

   

By:

 

/s/ Jeff Himawan

   

Name:

 

Jeff Himawan

   

Title:

 

Manager

 

ESSEX WOODLANDS HEALTH
VENTURES FUND VIII-A, L.P.

By:

 

ESSEX WOODLANDS HEALTH
VENTURES VIII, L.P.

 

Its General Partner

 

By:

 

ESSEX WOODLANDS HEALTH
VENTURES VIII, LLC

   

Its General Partner

   

By:

 

/s/ Jeff Himawan

   

Name:

 

Jeff Himawan

   

Title:

 

Manager

 

ESSEX WOODLANDS HEALTH
VENTURES FUND VIII-B, L.P.

By:

 

ESSEX WOODLANDS HEALTH
VENTURES VIII, L.P.

 

Its General Partner

 

By:

 

ESSEX WOODLANDS HEALTH
VENTURES VIII, LLC

   

Its General Partner

   

By:

 

/s/ Jeff Himawan

   

Name:

 

Jeff Himawan

   

Title:

 

Manager

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

OVP Venture Partners VI, L.P.

By:

   

Its:

   

By:

 

/s/ Charles P. Waite, Jr.

 

Name:

 

Charles P. Waite, Jr.

 

Title:

 

Manager

 

OVP VI Entrepreneurs Fund, L.P.

By:

   

Its:

   

By:

 

/s/ Charles P. Waite, Jr.

 

Name:

 

Charles P. Waite, Jr.

 

Title:

 

Manager

 

OVMC VI, LLC

       

By:

 

/s/ Charles P. Waite, Jr.

 

Name:

 

Charles P. Waite, Jr.

 

Title:

 

Manager

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   No. Shares  

Clifford A. Reid

     310,200   

Ajay Bansal

     1,696   

Radoje T. Drmanac

     131,999   

A. W. Homan

     0   

Keith Raffel

     10,000   

C. Thomas Caskey

     5,984   

Lewis J. Shuster

     833   

Charles P. Waite, Jr.

     1,666   

Robert T. Wall

     50,833   

Essex Woodlands Health and affiliates

     4,156,269   

OVP Venture Partners and affiliates

     1,424,629   